


Exhibit 10.1




AMENDMENT NUMBER THREE
TO THE
HEALTH NET, INC.
2006 LONG-TERM INCENTIVE PLAN, AS AMENDED


WHEREAS, Health Net, Inc. (the “Company”) maintains the Health Net, Inc. 2006
Long-Term Incentive Plan, as amended (the “Plan”) for the benefit of key
employees and directors of the Company;
WHEREAS, the Company desires to amend the Plan to (i) clarify the ability of the
Compensation Committee (the “Committee”) of the Board of Directors (the “Board”)
of the Company to delegate authority under the Plan and (ii) make certain other
changes to conform the Plan to recent changes in the Committee's charter; and
WHEREAS, the Board has the power to amend the Plan pursuant to Section 8.2
thereof.
NOW, THEREFORE, BE IT RESOLVED, that the Board hereby amends the Plan as
follows:
1.     The definition of “Committee” under Article II is hereby amended and
restated in its entirety as follows:
“Committee” shall mean the Compensation Committee of the Board or a subcommittee
thereof that, in each case, consists solely of one or more members of the
Compensation Committee; provided, that to the extent required by applicable law,
regulation or listing standard, each member of the Compensation Committee (or
subcommittee thereof) shall qualify as an “outside director” within the meaning
of Section 162(m) of the Code, a “nonemployee director” within the meaning of
Rule 16b-3 promulgated under the Exchange Act and an “independent director”
within the meaning of the New York Stock Exchange Listed Company Manual.
Notwithstanding the foregoing, the Committee may delegate its authority pursuant
to Section 3.2(b) hereof to the extent permitted by applicable law.
2.     Section 3.2(b) of the Plan is hereby amended and restated in its entirety
as follows:
(b)    Delegation. To the extent permitted by applicable law, the Committee may
delegate some or all of its power and authority hereunder to such executive
officer or officers of the Company or such member or members of the Committee as
the Committee deems appropriate; provided, however, that the Committee may not
delegate its power and authority (i) with regard to the grant of an award to any
person who is a “covered employee” within the meaning of Section 162(m) of the
Code or who, in the Committee's judgment, is likely to be a covered employee at
any time during the period an award hereunder to such employee would be
outstanding, to the extent an award is intended to be qualified
performance-based compensation under Section 162(m), (ii) with regard to the
grant of an award to an officer or other person subject to Section 16 of the




--------------------------------------------------------------------------------




Exchange Act (or decisions concerning the timing, pricing or amount of an award
to such an officer or other person), or (iii) to the extent any other law,
regulation or listing standard requires that such power or authority be
exercised by the Committee as a whole.
3.     Capitalized terms used in this Amendment Number Three and not otherwise
defined shall have the same meanings assigned to them in the Plan. Except as
otherwise expressly set forth in this Amendment Number Three, the Plan shall
remain in full force and effect in accordance with its terms.


IN WITNESS WHEREOF, Health Net, Inc. has caused this instrument to be signed on
this 23 day of May, 2013.


HEALTH NET, INC.






By: _____/s/ Karin Mayhew___
Name:    Karin Mayhew
Title:    Senior Vice President,
Organization Effectiveness




